Citation Nr: 1025932	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
December 1973 to July 1974.  

This appeal arose before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that he is entitled to service connection 
for bilateral hearing loss, tinnitus, and hepatitis C.  He argues 
that he has hearing loss and tinnitus due to exposure to 
artillery, to include being knocked down at Ft. Sill while 
standing between two howitzers that fired during a "summer 
camp" while in the Army Reserve, sometime between March 1975 and 
November 1977.  He argues that he has hepatitis C due to 
inoculations with an air gun, sharing of razors, and exposure to 
"finger sticks with reusable lancets."  He denies a history of 
tattoos, or drug use.  See appellant's appeal (VA Form 9) (and an 
accompanying statement), received in August 2008; appellant's 
letter, received in September 2007.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002 & Supp. 2007).  Under 38 U.S.C.A. § 101(22) (a) and 
(c) ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of any 
State.   

A service connection claim based on a period of ACDUTRA must be 
based on a showing that a disease or injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the 
absence of such evidence, the period of ACDUTRA would not qualify 
as "active military, naval, or air service" and the claimant 
would not achieve veteran status for purposes of that claim.  See 
38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  For any period of INACDUTRA, there must be a 
showing of an injury incurred in or aggravated in 
line of duty.  Id.  

 In order to determine if the appellant received an acoustic 
trauma, or other relevant injury, during qualifying service, his 
periods of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA) must be determined.  

The appellant asserts that, in addition to his ACDUTRA between 
December 1973 and July 1974, he served in the Army Reserves, with 
an artillery unit, between March 1975 and November 1977.  He has 
stated that this unit has been disbanded, and that he was unable 
to obtain any records from it.  Associated service personnel 
records, received in 2008, indicate that in December 1974, the 
appellant enlisted in the Army Reserve with Company C, 3rd 
Battalion, 75th Field Artillery ("C/3/75 FA"), and that he 
reenlisted with this unit in March 1978.  The appellant has 
submitted two notarized statements from men who assert that they 
served with the appellant in 3/75 FA between March 1975 and 
November 1977.  

The RO has not been able to verify any dates of service in the 
Army Reserve.  See responses of the National Personnel Records 
Center (NPRC), dated in January and September of 2007.  However, 
the NPRC's responses are dated in 2007, which is prior to the 
2008 receipt of the appellant's service records indicating 
service in the Army reserve with C/3/75 FA.  The appellant's 
representative has argued that another attempt to verify this 
service, and obtain any service treatment reports for this 
service, is warranted because the RO failed to identify the 
appellant's unit in the requests that it sent to the NPRC.  See 
May 2010 Informal Hearing Presentation.  On Remand, it must be 
determined whether this new information warrants another attempt 
to verify the appellant's claimed Army Reserve service, and/or to 
obtain service treatment reports from such service, with the NPRC 
and/or the service department, and, if so, such an attempt should 
be made.  

With regard to the appellant's service treatment reports, in 
January 2007, the RO determined that the appellant's service 
treatment reports for his ACDUTRA were not available, and that 
additional attempts to obtain them would be futile.  The 
appellant was notified of the RO's determination that same month.  
See 38 C.F.R. § 3.159(d), (e) (2009).  

In April 2008, some service treatment reports were received, in 
the form of a May 1975 examination report (i.e., after his period 
of ACDUTRA), and an associated "report of medical history."  An 
accompanying sheet states that "no further records exist here at 
the solder record data center, St. Louis, regarding this 
individual."    

A review of the claims files shows that in a letter, received in 
September 2007, the appellant stated that he had been determined 
to be disabled by the Social Security Administration (SSA).  
However, the SSA's supporting medical reports have not been 
requested and are not currently contained in the claims files.  
On remand, the RO should attempt to obtain the SSA's records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The claims files include a statement from P.D.K., M.D., received 
in August 2008, in which it is stated that the appellant 
underwent an orthotopic liver transplant in 2003, and that, "By 
VA criteria, Vietnam era service is considered an independent 
risk factor for hepatitis C virus exposure."  Dr. K further 
states that the appellant has no other recognized risk factors 
for hepatitis C, and that, "In my opinion, it is probable that 
[the appellant] contracted hepatitis C during the time of his 
military service."  

The Board notes that Dr. K's statement appears to be based on an 
erroneous assumption, specifically, VA has not included "Vietnam 
era service" as a risk factor for hepatitis C.  In this regard, 
the following sections of two VBA letters pertain to risk factors 
for hepatitis C:

Risk factors for hepatitis C include 
intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual 
activity, accidental exposure while a 
health care worker, and various kinds of 
percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor 
blades.  

See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C can 
be sexually transmitted. However, the 
chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than 
[hepatitis C].  While there is at least one 
case report of hepatitis B being 
transmitted by an airgun injection, thus 
far, there have been no case reports of 
hepatitis C being transmitted by an airgun 
transmission.  The source of infection is 
unknown in about 10 percent of acute 
hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These 
infections may have come from blood-
contaminated cuts or wounds, contaminated 
medical equipment or multi- dose vials of 
medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 1992, 
and injection drug use.  Despite the lack 
of any scientific evidence to document 
transmission of hepatitis C with airgun 
injectors, it is biologically plausible. . 
. .

VBA Fast Letter 04-13 (June 29, 2004).  

Furthermore, it does not appear that the claims files include a 
completed hepatitis risk factor questionnaire.  On Remand, the 
appellant should be provided with such a questionnaire, and 
requested to complete and submit it to VA.  

After the foregoing development has been completed, a finding 
should be made as to the appellant's credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Finally, VA is obliged to provide an examination or obtain a 
medical opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
The appellant's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.

Although Dr. K's opinion is based on an erroneous assumption 
regarding VA's determination of risk factors, it is still 
"competent" evidence of a link between the appellant's service 
and hepatitis C.  The Board further notes that a VA progress 
note, dated in August 2006, shows that the appellant reported 
that he has had ringing in his ears since his service.  He is 
competent to report such symptoms.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Under the circumstances, the 
appellant should be afforded examinations of his hearing, 
tinnitus, and hepatitis, to include etiological opinions.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether another attempt to 
verify the appellant's claimed service with 
the Army Reserve, between March 1975 and 
November 1977, is warranted, and, if so, 
attempt to verify such service.  

2.  Determine whether another attempt to 
obtain service treatment records covering 
the appellant's claimed period of service 
with Company C, 3rd Battalion, 75th Field 
Artillery (Army Reserve), between March 
1975 and November 1977, from the NPRC, 
and/or the appellant's Army Reserve unit, 
or the service department, is warranted.  
If requests are made, they should be made 
until it is determined that any further 
requests would be futile.  All requests and 
responses, positive and negative, should be 
associated with the claims files.  If the 
records cannot be located, a formal finding 
of unavailability should be associated with 
the file.  

3.  The RO should obtain the Social 
Security Administration's supporting 
medical records, pertinent to the 
appellant's claim for Social Security 
disability benefits.  

4.  The appellant should be provided with a 
hepatitis C risk factor questionnaire, and 
requested to complete and submit it to VA.   

5.  Following the completion of the 
development outlined in paragraphs one 
though four of this Remand, to include 
after allowing a reasonable amount of time 
without a response to the development 
outlined in paragraph four of this Remand, 
a finding should be made as to the 
appellant's credibility.   

6.  Following the completion of the 
development outlined in paragraphs one 
though five of this Remand, the appellant 
should be scheduled for examination to 
determine the etiology of his hepatitis C.  
The claims folder must be sent to the 
examiner for review, and the examiner must 
state in the evaluation report that he/she 
has reviewed the claims files.  The 
examiner should be informed as to whether 
or not the appellant has been found to be a 
credible historian.  

After obtaining a thorough history as to 
the appellant's risk factors for hepatitis 
C, the examiner should provide the 
following opinion: whether it is at least 
as likely as not (i.e., a 50 percent 
probability or greater) that the 
appellant's hepatitis C was contracted 
during his period of active duty for 
training from December 1973 to July 1974.  

The examiner should be notified that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

7.  Following the completion of the 
development outlined in paragraphs one 
though five of this Remand, the appellant 
should be afforded an audiological 
examination.  The claims folder must be 
sent to the examiner for review, and the 
examiner must state in the evaluation 
report that he/she has reviewed the claims 
files.  

The examiner should be informed as to 
whether or not the appellant has been found 
to be a credible historian, and should be 
notified of all verified periods of ACDUTRA 
and INACDUTRA.  

The examination should include all 
indicated audiometric studies.  A complete 
history of acoustic trauma/noise exposure 
and perceived hearing loss, and tinnitus, 
symptoms in service and post-service should 
be obtained from the appellant. 

The examiner is asked to review the record 
and state: 
a) whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the appellant 's hearing loss 
(if any) had its onset during his active 
duty for training, from December 1973 to 
July 1974, or during any other verified 
period of ACDUTRA or INACDUTRA, and, 

b) whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the appellant 's tinnitus (if 
any) had its onset during his active duty 
for training, from December 1973 to July 
1974, or during any other verified period 
of ACDUTRA or INACDUTRA.  

The examiner should be notified that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

8.  Thereafter, the claims should be 
readjudicated.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
The claims files should then be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


